                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN



RHH LLC d/b/a TELOS FURNITURE,
                                                                            ORDER
                               Plaintiff,
       v.                                                                 19-cv-161-slc

MADISON HOTEL PROPERTY INVESTMENT, LLC,
PURCHASING SOLUTIONS INTERNATIONAL, INC.
and J. MICHAEL WILLIAMS,

                               Defendants.
_____________________________________________________________________________________

       In this breach of contract action, plaintiff RHH LLC alleges diversity jurisdiction under 28

U.S.C. § 1332. A review of the complaint, dkt. 1, reveals that plaintiff’s allegations regarding

citizenship for the parties are inadequate because it has alleged only the principal place of business

for it and defendant Madison Hotel Property Investment.

       The first question in any lawsuit is whether the court has subject matter jurisdiction, and the

court has an independent obligation to ensure that it exists. Arbaugh v. Y & H Corporation, 546 U.S.

500, 501 (2006); Avila v. Pappas, 591 F.3d 552, 553 (7th Cir. 2010). Section 1332 requires complete

diversity of citizenship, meaning that no plaintiff may be a citizen of the same state as any

defendant. 28 U.S.C. § 1332(a)(1); McCready v. EBay, Inc., 453 F.3d 882, 891 (7th Cir. 2006).

       The citizenship of a limited liability company such as RHH and Madison Hotel is the

citizenship of each of its members. Thomas v. Guardsmark, LLC, 487 F.3d 531, 534 (7th Cir. 2007)

(citations omitted) (“an LLC's jurisdictional statement must identify the citizenship of each of its

members as of the date the complaint or notice of removal was filed, and, if those members have

members, the citizenship of those members as well”). Because plaintiff has not identified or alleged

the citizenship of each of the members of RHH and Madison Hotel Property Management, the court

cannot determine whether plaintiff is diverse with respect to all of the defendants.
       Therefore, IT IS ORDERED that plaintiff has until March 27, 2019 to submit verification

of the citizenship of each of the members of it and Madison Hotel Property Management. An

affidavit would suffice. In complying with this order, plaintiff should keep in mind that for the

purpose of diversity jurisdiction, it is the citizenship of a party, not the residency of a party that

matters for diversity purposes. Craig v. Ontario Corp., 543 F.3d 872, 876 (7th Cir. 2008); Meyerson

v. Harrah's East Chicago Casino, 299 F .3d 616, 617 (7th Cir. 2002). An individual is a citizen of the

state in which he is domiciled, that is, where he has a “permanent home and principal establishment,

and to which [he] has the intention of returning whenever he is absent therefrom.” Charles Alan

Wright, Law of Federal Courts 161 (5th ed. 1994); see also Dakuras v. Edwards, 312 F.3d 256, 258 (7 th

Cir. 2002). Further, corporations are citizens of the states in which they are incorporated and have

their principal place of business. 28 U.S.C. § 1332(c)(1); Metropolitan Life Ins. Co. v. Estate of

Cammon, 929 F. 2d 1220, 1223 (7th Cir. 1991)).



       Entered this 12th day of March, 2019.


                                               BY THE COURT:

                                               /s/
                                               _______________________
                                               STEPHEN L. CROCKER
                                               Magistrate Judge




                                                  2
